Case 4:19-cv-02809 Document 58 Filed on 11/23/20 in TXSD Page 1 of 1
Civil Courtroom Minutes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JUDGE Lynn N. Hughes

CASE MANAGER Glenda Hassan

LAW CLERK O DePena O Troutman

Date I1/23/20

f
TIME a.m.
m. Hi
CIVIL ACTION H /Q 2 FoF
Mocaaa 5 Grove , LLC.
STYLE versus
Oxberny- General ,tLC,etal.
DOCKET ENTRY
lConference O Hearing Day [1Bench O Jury Trial Reporter: Mitler
Th omas Adaic for _Mergaas G reve.
Donald Yar Donovg hy Toha 2 pu tcqnes , Kyrit T slanov, Pat Beck, for _<¢ YY bere Genera! seteal .
for
for
Yj Evidence taken [exhibits, testimony]: _2xhibrt |= Conference Slide decht binder
O Argument heard on:
Cj Motions taken under advisement:
mM Order to be entered.
Oo Internal review set:

O Rulings rendered on:

 

09-2020
